         Case 2:18-cr-00131-RAJ Document 1354 Filed 07/07/20 Page 1 of 1



 1                                                              Hon. Richard A. Jones
 2

 3

 4

 5
                        UNITED STATES DISTRICT COURT
 6                     WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,
                                                  No. CR18-131RAJ
 9                        Plaintiff,

10          v.                                    ORDER ON MOTION TO
     BRANDEN LEI BARNETT,                         WITHDRAW AND FOR
11                                                APPOINTMENT OF NEW
12                        Defendant.              COUNSEL

13

14
         THIS MATTER comes before the Court on defense counsel Jeffrey Steinborn’s
15
     Motion to Withdraw and for Appointment of New Counsel (Dkt. #1337). There
16
     being no opposition by the government, the Court, having reviewed the motion and
17
     the files and pleadings herein, and being fully advised, hereby ORDERS that
18
     defense counsel Jeffrey Steinborn’s Motion to Withdraw and for Appointment of
19
     New Counsel (Dkt. #1337) is GRANTED.
20
         IT IS FURTHER ORDERED that Attorney Henry Williams is appointed as
21   successor CJA counsel for defendant Branden Lei Barnett.
22       DATED this 7th day of July, 2020.
23

24                                                  A
                                                    The Honorable Richard A. Jones
25                                                  United States District Judge

26


      ORDER - 1
